Citation Nr: 0030653	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for a heart disability.




REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran has verified active duty from May 1968 to April 
1969.  He also had  periods of active duty for training from 
October 27, 1963, to January 13, 1964, June 19, 1964, to July 
5, 1964, July 16, 1965, to August 1, 1965, and May 20, 1966, 
to june 5, 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 RO decision which denied the 
veteran's claim of service connection for a heart disability. 


REMAND

The veteran had a VA examination in March 2000.  However, the 
report of the examination does not resolve medical questions 
that are important to the veteran's claim.   Accordingly, 
additional development of the claim is necessary.  Green v. 
Derwinski, 1 Vet.App. 121 (1991).  Furthermore, recent 
legislation requires addditional assistance to the veteran in 
the development of his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 stat. 2096 (2000).

Thus, in the instant case, the veteran's claim must be 
remanded for further development.  In this regard, given the 
assertions of a pre-service heart murmur, inservice medical 
evidence of a heart murmur, and the current medical diagnosis 
of a chronic heart disorder, a VA examination is warranted.  
The provision of a VA examination is critical in determining 
whether the veteran's current heart disability was incurred 
in or was aggravated by military service. 

Finally, the record suggests that additional relevant medical 
reports are available; as such, an attempt should be made to 
secure such records, including any outstanding VA and private 
medical records regarding the heart.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The claim must be fully developed in 
accordance with the provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder, including any pre-service 
medical records regarding treatment for 
claimed rheumatic fever, service and/or 
National Guard medical records, and post-
service medical records regarding the 
heart.

4.  Thereafter, the veteran should be 
scheduled for a VA cardiovascular 
examination.  All studies deemed 
appropriate should be performed, and all 
findings should be set forth in detail.  
The examiner must review the claims 
folder, to include all evidence added to 
the record pursuant to the above 
paragraphs, prior to the examination.  In 
the report of the examination, the 
examiner should respond specifically to 
each of the following items:

a.  The examiner should state as 
precisely as possible the diagnoses of 
all heart disabilities the veteran has. 

b.  For each identified heart disability, 
the examiner should state a medical 
opinion as to the date of onset of such.

c.  If the veteran does have a heart 
disability, and if it is determined that 
he had such disability when he began 
active service, did such disability 
increase in severity beyond the normal 
progression of such condition (i.e. was 
the condition aggravated) during his 
period of active duty, from April 1968 to 
May 1969?

d.  For each identified heart disability, 
the examiner should indicate whether it 
is at least as likely as not that such is 
etiologically related to service.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.



5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  The RO should review the veteran's 
claim based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


